UNITED STATES DISTRICT COURT
FOR THE SOU'I`HERN DISTRICT OF OHIO

EASTERN DIVISION

ROBERT W. RUSSELL,

Plaintiff, Case No. 2:18-cv-370

Chief .]udge Edmund A. Sargus, Jr.
v. Magistrate Judge Kimberly A. Jolson

STEPHEN W. THORTON, et al.,

Defendants.

ORDER

This matter is before the Court for consideration of Plaintiff’s Obj ection (ECF No. 6) to
the Magistrate Judge’s May 2, 2018 Report and Recommendation. (ECF No. 3.) The Magistrate
Judge recommended dismissing Plaintist Complaint in its entirety for failing to state a claim on
which relief may be granted and because the Court lacks subject matter jurisdiction F or the
reasons below, the Court OVERRULES Plaintiff’s Obj ection (ECF No. 6) and ADOPTS the
Magistrate Judge’s Report and Recommendation. (ECF No. 3.)

I.

Russell, proceeding pro se, filed his complaint on May 2, 2018. (ECF No. 2.) Russell
named 23 different plaintiffs, Who fall into three separate categories Russell named judges
(Diane Karpinski, Kenneth A. Rocco, Mary Ellen Kilbane, Maureen O’Connor, Terrence
O’Donnell, J'udith Ann Lanzinger, Lynn Slaby, Clair E. Dickinson, Donna J. Carr, Alice Robie
Resnick, Jose A. Villaneuva, Kathleen A. Keough, and Sean C. Gallagher (“Defendant
Judges”)); prosecutors (Willia_m D. Mason, Marilyn Barkley Cassidy, John R. Mitchell, Paul M.
Soucie, T. Allen Regas, and Diane Srnilanick (“Defendant Prosecutors”)); and city officials

(Stephen W. Thornton, Richard P. Benson, Jr., Paul M. Bican, and Thomas P. O’Donnell

(“Defendant Officials”)). Russell alleges all Defendants acted “in concert and Were part of a
continuing conspiracy to deprave Plaintiff of his constitutional and statutory rights” in violation
of42 U.S.C. § 1983. (See Compl. 1]‘|1 1, 28 (ECF No. 2.))

II.

Under 28 U.S.C. § 191 SA(a), the Court must conduct an initial screen of a plaintiffs
complaint When he seeks redress from a governmental entity, or an officer or an employee of a
governmental entity. The Court must dismiss the complaint, or any portion of it, if the Court
determines that the complaint or claim is frivolous or malicious, fails to state a claim upon Which
relief may be granted, or seeks monetary relief from a defendant Who is immune from such
relief. 28 U.S.C. §§ 1915(e)(2), 1915A(b). Since Russell filed his Complaintpro se, the Court
must construe its contents liberally. Thompson v. Kentucky, No. 86-5765, 1987 WL 36634, at *1
(6th Cir. 1987). But regardless of Russell’s pro se status, “a complaint must contain sufficient
factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Ashcroft
v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 570
(2007)).

The Magistrate Judge conducted an initial screen of Plaintiff`s Complaint and issued a
Report and Recommendation, suggested dismissal of Russell’s Complaint for failing to state a
claim against Defendant Judges and Defendant Prosecutors, and for lacking subject matter
jurisdiction over claims against Defendant Officials. Following the Magistrate Judge’s Report
and Recommendation, Russell filed his Obj ection. (ECF No. 6.)

If` a party properly objects to a report and recommendation Within the allotted time, a
district court “shall make a de novo determination of those portions of the report or specified

proposed findings or recommendations to which each objection is made. A judge may accept,

reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 636(b)(1).
III.

In his Objection, Russell Writes eight enumerated paragraphs, each alleging various
injustices. Russell never actually obj ects, however, to any of the Magistrate Judge’s findings
Russell arguably references the Magistrate Judge’s findings, but that is not enough to warrant
review. (See, e.g., Pl.’s Objection, jj 7) (“The Magistrates [sic] tight rein seems to follow in the
same way matters have gone to date.”). By failing to object to the Magistrate Judge’s findings,
the Court need not review this matter.

A. Claims Against Defendant Judges and Prosecutors

The Magistrate Judge recommended dismissing Russell’s Complaint after concluding
that Defendant Judges and Defendant Prosecutors Were legally immune from Russell’s claims.
Russell failed to object to_or to mention_the Magistrate Judge’s determination that immunity
protected those Defendants. By failing to specifically object to the Magistrate Judge’s conclusion
that legal immunity applied, Russell Waived any right to de novo review of that issue. Therefore,
the Court adopts the Magistrate Judge’s recommendations to dismiss Russell’s claims against
Defendant Judges and Defendant Prosecutors.

B. Claims Against Defendant Off'lcials

The Magistrate Judge recommended dismissing Russell’s claims against Defendant
Of`ficials after determining that the Court lacks subject matter jurisdiction over those claims.
Russell did not address the issue of subject matter jurisdiction Since Russell failed to object to
any “portion of the report or specified proposed findings or recommendations” the Court need

not make any de novo determinations on this matter. 28 U.S.C. § 636(b)(l).

IV.
For the reasons stated above, the Court ADOPTS the Magistrate Judge’s Report and
Recommendation to DISMISS without prejudice Plaintiff’s Complaint. The Court DIRECTS
the Clerk to enter judgment accordingly.

IT IS SO ORDERED.

rod isaacs /‘/\<

DATE EDMUM SARGUS, JR.
CHIEF UNITED STATES DISTRICT JUDGE

